Robert Anthony McGhie v. State of Maryland, No. 78, September Term 2015

CRIMINAL LAW — PETITION FOR WRIT OF ACTUAL INNOCENCE —
IMPACT OF NEWLY DISCOVERED EVIDENCE — When newly discovered
evidence reveals that an expert witness testified falsely, the judge hearing a petition for
actual innocence looks back to the trial that occurred to determine whether, had the jurors
been made aware that the expert witness testified falsely about his academic credentials,
the newly discovered evidence creates a substantial or significant possibility that the
verdict may have been different. Md. Code Ann., Crim. Proc. § 8-301(a)(1) (2010, 2008
Repl. Vol., 2015 Supp.). That determination requires the hearing judge to consider the
reasonable probability that, had the jurors known of the witness’s lies, they would have
discredited the balance of the expert witness’s testimony. The judge then must consider
the remaining evidence that was before the jury to determine whether the petitioner has
carried the burden of proving that the newly discovered evidence created a “substantial or
significant possibility that the result may have been different.” Here, the judge neither
erred nor abused his discretion in ruling that Petitioner did not carry that burden.
Circuit Court for Montgomery County           IN THE COURT OF APPEALS
Case No. 71295                                     OF MARYLAND
Argued: April 5, 2016
                                                           No. 78

                                                   September Term, 2015



                                             ROBERT ANTHONY MCGHIE

                                                              v.

                                                 STATE OF MARYLAND



                                                Barbera, C.J.,
                                                *Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Raker, Irma (Retired,
                                                Specially Assigned),

                                                             JJ.


                                                  Opinion by Barbera, C.J.
                                                  McDonald, J., concurs.
                                                    Raker, J., dissents.



                                                  Filed: August 24, 2016

                                      *Battaglia, J., now retired, participated in the
                                      hearing and conference of the case while an
                                      active member of this Court. After being
                                      recalled pursuant to the Constitution, Article IV,
                                      Section 3A, she also participated in the decision
                                      and adoption of this opinion.
         Maryland law affords persons convicted of certain crimes the chance to obtain a

new trial based on “newly discovered evidence” that “creates a substantial or significant

possibility” that the result of the trial would have been different. The vehicle for obtaining

such relief is a Petition for Writ of Actual Innocence. See Md. Code Ann., Crim. Proc. §

8-301(a)(1) (2010, 2008 Repl. Vol., 2015 Supp.).1 Petitioner Robert McGhie is serving a

life sentence for murder and related offenses stemming from a 1994 failed armed robbery.

In 2013, Petitioner filed a petition under § 8-301, basing it on newly discovered evidence

that the State’s ballistics expert, Joseph Kopera, testified falsely about his academic

credentials at Petitioner’s trial. Following a hearing on the petition, the Circuit Court for

Montgomery County denied relief, concluding that Kopera’s lies about his academic

credentials did not create a substantial or significant possibility of a different outcome at

trial. The Court of Special Appeals affirmed the judgment of the Circuit Court. McGhie

v. State, 224 Md. App. 286, 288 (2015). We, in turn, affirm the judgment of the Court of

Special Appeals.

                                               I.

                                     The Trial and Appeal

         Petitioner was tried before a jury in the Circuit Court for Montgomery County. The

State proceeded on charges of murder, attempted murder, two counts of use of a handgun

during the commission of a crime of violence, and conspiracy to commit armed robbery.

The target of the planned robbery was the American Mailbox, a business located in Silver



1
    All further statutory references are to the Criminal Procedure Article.
Spring, Maryland that provides mailing services to customers. Much of the State’s

evidence of Petitioner’s involvement in the crimes was presented through the testimony of

one of the co-conspirators to the robbery, Edward Borrero.

       Borrero, sixteen years old at the time of trial, testified pursuant to a plea agreement.2

His testimony was lengthy and detailed. According to Borrero, at 2:30 p.m. on January 31,

1994, he called a man known to him as “Mike.”3 After the call, Borrero and his friend,

then-sixteen-year-old Terrance Robinson, went to Mike’s apartment on 19th Street in

Washington, D.C., arriving around 3:00 p.m. or sometime shortly thereafter. Mike talked

with Borrero and Robinson about “a little store that [they] could hit.” In discussing a plan

for the robbery, Mike drew a blueprint of the American Mailbox and told the two teenagers

that there was $40,000 to $80,000 in cash in the back office.

       Petitioner arrived at the apartment a few minutes later. Shortly thereafter, he, Mike,

Borrero, and Robinson drove in a Chevrolet Celebrity (“the Celebrity”) to an apartment

where Mike retrieved a 9-millimeter chrome handgun. Mike then returned to the car,

accompanied by his girlfriend, Angie.         An acquaintance of Mike, Earl (“Skinny”)

Patterson, was waiting together with the others. Mike handed Borrero the handgun, and

Skinny gave Borrero the keys to a Chrysler New Yorker (“the New Yorker”).



2
  Under the terms of that agreement, Borrero pleaded guilty to six charges, including first-
degree murder, in exchange for the State’s recommendation of a life sentence with, rather
than without, the possibility of parole.
3
  Mike’s full name is Frederick DeSuzar. We refer to him as “Mike,” as that is how he is
referred to throughout the record.

                                               2
       With Borrero driving the New Yorker, and Petitioner, Mike, Angie, and Robinson

in the Celebrity, the group traveled in the direction of the American Mailbox. The trip was

interrupted by a detour to take Angie back to the apartment, as she had decided not to

participate in the planned robbery. After dropping her off, Borrero joined Petitioner, Mike,

and Robinson in the Celebrity. They drove together to view the exterior of the American

Mailbox and discuss the robbery plan. Once the plan was set, the four men retrieved the

New Yorker.

       The four men then drove separately in the two cars to the apartment of Vanessa

Hood. There, Mike collected a .38 revolver and handed it to Borrero. Borrero opted to use

the chrome pistol and passed the revolver to Robinson. Borrero and Robinson then drove

the Celebrity to the American Mailbox, while Mike and Petitioner drove the New Yorker

to a spot a few blocks from the store.

       Borrero and Robinson entered the American Mailbox. Borrero, with a book of

stamps in hand, approached the counter where the storekeeper, Joseph Atkins, was

speaking on the telephone. When the call ended, Borrero pulled out a gun. Atkins reached

across the counter to defend himself, and Borrero shot him in the face.

       Borrero and Robinson then searched, without success, for the money. As they were

doing that, a storekeeper from down the street, Randall Covington, entered the American

Mailbox. Borrero shot him as well. Covington died of the gunshot wound.

       Borrero and Robinson fled the store and drove in the Celebrity to meet Mike and

Petitioner, who were waiting in the New Yorker. The four abandoned the Celebrity on the

street and drove in the New Yorker to Hood’s apartment. At the apartment, Mike left the

                                             3
two guns with Hood. About ten minutes after their arrival, a young man, later determined

to be Hood’s son, Vandell Roseman, entered the apartment. Soon thereafter, Petitioner,

Mike, and Roseman left the apartment. Borrero and Robinson remained at the apartment

watching television, then left after seeing a news report about the shooting.

       Borrero further testified that he was arrested on February 8, 1994, and at that time

told a different story to the police. In that interview, he reversed Mike’s and Petitioner’s

participation in the crime and reversed his role with that of Robinson.

       The State called Hood and her son, Roseman, each of whom corroborated aspects

of Borrero’s testimony. Hood testified that, on January 31, 1994, around 3:30 p.m. to 4:00

p.m., Petitioner and Mike came to her apartment, which is about a fifteen-minute drive

from the American Mailbox, to collect a gun that Mike had left there. The gun was brown

and black and had a cylinder in the middle. About thirty to forty-five minutes later,

Petitioner and Mike returned to her house with two boys. Hood testified that they must

have arrived sometime before 5:00 p.m. because she was watching the Oprah Winfrey

show, which airs from 4:00 p.m. to 5:00 p.m. Mike gave her two guns and asked her to

keep them; one gun was the brown and black gun that Mike had picked up earlier that

afternoon and the other gun was flat and silver. Ten to fifteen minutes later, Roseman came

home but left sometime thereafter. Like Borrero, Hood testified that the two boys were

watching television at Hood’s apartment for a time but left after they watched a news report

about a shooting nearby. About two to three days after the incident, Hood decided that she

did not want the guns in her home and gave them to Roseman to discard.

       Roseman testified that, on January 31, 1994, he came home around 5:00 or 6:00 in

                                             4
the evening and saw Petitioner, Mike, and two boys. At Petitioner’s request, Roseman

drove him to the American Mailbox. When upon arrival they saw that police were

surrounding the area, Petitioner told Roseman to “forget it and just to go back home.”

Roseman’s mother instructed him a couple of days later to discard two handguns, a silver

automatic and a black and brown revolver. He threw the guns into a trash can.

       Barbara Rogers resides at the apartment on 19th Street where Borrero and Robinson

had met with Mike earlier on January 31, 1994, to discuss the robbery plan. Rogers

testified that, towards the end of 1993, she allowed Mike and Petitioner to move into her

apartment; Petitioner left after a short stay and, in January 1994, Rogers asked Mike to

leave. Mike came to her apartment on January 31, 1994, to pick up his belongings.

Petitioner arrived sometime after 2:00 p.m. and, thereafter, he and Mike “were in and out”

of the apartment. Rogers overheard Mike say that there was a “sweet spot” that had

$80,000, to which Petitioner responded, “[l]et’s take the motherfucking joint.” Mike said

that he “would never have to hustle again” and would take his share and return to Jamaica.

Petitioner said that he was going to buy a nice car. Borrero called Rogers’s apartment that

same afternoon to speak to Mike. About thirty to forty-five minutes later, Borrero and

Robinson arrived at her apartment. Rogers believed that all four left sometime before 3:00

p.m.

       Rogers further testified that, a couple of days later, Petitioner and Mike were in her

apartment and she again heard them talking about the robbery. Rogers testified that she

overheard Petitioner say that “his fingerprints ain’t on nothing and didn’t nobody see him

nowhere near the place.” She also heard Petitioner say that “a man dead and we didn’t get

                                             5
a damn dime.” Rogers also testified that in early 1994 she helped the Montgomery County

Police Department identify persons involved in the crime and received $820 and additional

money to pay her telephone bill. She also admitted that she was negotiating a bad checks

case with the U.S. Attorney, stating, though, that her case had nothing to do with her

testimony and she did not receive any financial assistance or leniency in that federal case

for her testimony as a witness against Petitioner.

       Atkins, the American Mailbox storekeeper, survived the shooting and testified about

the incident. On that day, two kids came into the store. After one kid made a purchase,

Atkins handed him his change and the receipt; the kid then pulled out a dark grey gun and

shot Atkins in the mouth. The kid shooter then looked for money while the other kid stood

there. When Covington, the storekeeper from down the street, entered the store, the kid

who shot Atkins also shot Covington. That same kid then stood over Atkins and shot him

again; Atkins had his hands over his head and the bullet went through his arm. Atkins had

identified Borrero before trial as the shooter and confirmed that identification at trial.

Atkins also identified the receipt for the attempted robbers’ purchase that had been left

behind. The receipt was dated January 31, 1994, with a time of 4:39 p.m.

       Three Montgomery County Police Department officers testified about the crime

scene, the arrest of Petitioner, and the Celebrity—the car that had been abandoned a few

blocks from the American Mailbox. In addition, Charles Felker, a latent fingerprint

examiner for Montgomery County Police Department admitted as an expert in fingerprint

identification, testified that he found Borrero’s prints on the driver’s side of the Celebrity

and Petitioner’s and Mike’s fingerprints on the New Yorker.

                                              6
       As further support of its theory that Petitioner participated in the crime, the State

called Joseph Kopera, a ballistics expert, to testify that a bullet and shell casings found at

the American Mailbox crime scene matched bullets and shell casings from an unrelated

shooting incident on January 23, 1994, involving Petitioner. Kopera testified that he

worked for the Maryland State Police Ballistics Laboratory, a position he held for the past

three years and, for twenty-two years before that, he worked at the Baltimore City Crime

Lab in the Ballistics Unit. He added that he worked long hours, testified about 125 to 130

times a year, and conducted around 1,200 to 1,400 examinations a year. He explained that

the ballistics field entails identification of firearms, projectiles, and cartridge cases. He

stated that he had testified in jurisdictions across Maryland, in other state courts in the mid-

Atlantic region, and in the federal courts.

       Pertinent here, Kopera testified about his credentials as follows:

               There are no colleges or universities that offer a degree in the field
       specifically of ballistics or firearms identification, so all knowledge of the
       field is done by way of on-the-job training. I spent a tenure of five years on-
       the-job training with the FBI and also with the Baltimore City Firearms
       Laboratory before becoming court-qualified. Before this training, we must
       fit the qualifications as far as educational background to get into the field.
       The State Police and also the Baltimore City Crime Lab and the FBI require
       a science-related degree in a field relative – in an area relative to your field.
       I hope [sic] a degree in engineering from the University of Maryland here in
       the State of Maryland and also an engineering degree from the Rochester
       Institute of Technology in the state of New York. I am a graduate of the FBI
       Academy in the fields of ballistics. I am on the board of directors for the
       Association of Firearm and Tool Mark Examiners, which is the governing
       agency of firearms experts here in the United States and many countries
       abroad.

The trial court admitted Kopera as an expert in ballistics identification.

       Kopera testified that he examined two 9-millimeter bullets and three casings

                                               7
recovered from the unrelated January 23rd shooting and one 9-millimeter bullet and three

casings from the American Mailbox crime scene. Kopera concluded that the bullets and

casings from both scenes were fired from the same gun. He further opined to a reasonable

degree of scientific probability that the firearm used in both shootings was a semi-

automatic pistol.

       In support of Petitioner’s involvement in the January 23rd incident, the State

presented three witnesses to the shooting on that day. All three testified that they saw

Petitioner shoot a gun while hanging out with Mike.

       Petitioner testified that he was not involved in the planning or commission of the

failed armed robbery. According to Petitioner, a couple of days before the crime, he traded

the New Yorker for Skinny’s Celebrity. Then, on January 31, 1994, he was driving the

Celebrity “up Georgia Avenue.” He testified: “I stopped [the] car to go into a store to buy

something to eat . . . . I left the ignition running to go and purchase something. By the time

I returned to the car, the car was not there.” Petitioner added that the car was stolen

sometime between 3:00 p.m. and 4:00 p.m., or as early as 2:30 p.m. Petitioner then called

Mike so that Mike could contact Skinny to inform him that the car had been stolen.

Petitioner found the New Yorker parked nearby and, having a set of keys to that car on his

person that day, began driving that vehicle. In response to the court’s questioning how he

knew the New Yorker was only a few blocks away from where the Celebrity was stolen,

Petitioner said, “I guess I had drove by and seen it there. I’m not quite sure, but I know it

was there.” Petitioner testified that, once in possession of the New Yorker, he picked up

Mike. The two went to Skinny’s girlfriend’s house to let her know that the Celebrity had

                                              8
been stolen. Petitioner and Mike then drove to Mike’s daughter’s house in Maryland; he

was there “around 4:30 to 5:00,” and then “was just basically driving around basically for

the rest of the evening.”

       Petitioner was questioned on cross-examination about a signed statement he had

made to police that was not completely consistent with his testimony on direct examination.

In that statement, Petitioner had told the police that, between 3:00 p.m. and 4:00 p.m. on

the day of the crime, he was with Mike at a McDonald’s on Georgia Avenue and that he

gave the Celebrity to a girl who was with Skinny. When questioned at trial why he did not

tell the police that the Celebrity had been stolen, Petitioner testified that he had not wanted

to tell the police that he had been driving that car while his license was suspended.

       During closing arguments, the State emphasized that the case rested upon

accomplice liability and that, because Petitioner was a co-conspirator to the planned armed

robbery, he was guilty of the crimes committed in furtherance of the conspiracy. The State

pointed out that Petitioner could not keep his story straight while testifying; moreover, his

own words “place[d] him with Mike at the time of the murder.” The State recapped the

testimony that linked Petitioner to Mike and the murder weapon and, in that regard, referred

to the ballistics testimony of Kopera. The State emphasized that the timing of events in

the case was crucial and that the testimony of Vanessa Hood, her son, Vandell Roseman,

and Barbara Rogers each, standing alone, corroborated aspects of Borrero’s testimony.

       The jury found Petitioner guilty on all counts. The judgment was affirmed by the

Court of Special Appeals in an unreported opinion.



                                              9
                            The Petition for Writ of Actual Innocence

       On May 16, 2013, Petitioner filed a petition for writ of actual innocence. Petitioner

alleged that, at his trial, Kopera lied to the jury by testifying that he earned engineering

degrees from Rochester Institute of Technology and the University of Maryland and

graduated from the FBI Academy in the field of ballistics. Petitioner stated that, on

December 15, 2011, he received a cover letter from an Assistant State’s Attorney enclosing

a letter to her, dated March 8, 2007, from Colonel Thomas E. Hutchins, Secretary of the

Maryland State Police. Colonel Hutchins’s letter addressed the discovery of discrepancies

concerning Kopera’s education. Petitioner attached those two letters to his petition along

with two newspaper articles reporting that state police investigators had confirmed that

Kopera did not earn degrees from Rochester Institute of Technology or the University of

Maryland and that Kopera provided a forged college transcript from the University of

Maryland to an attorney who confronted him about the discrepancies. Petitioner also

attached an affidavit of William E. Conrad, Forensic Firearms Consultant, which had been

filed in a separate, unrelated case in which Kopera had testified. Conrad expressed concern

with Kopera’s alleged qualifications because Kopera had stated that he graduated from the

“F.B.I. Academy in the field of firearms identification and gunpowder residues”; yet, no

such educational course had been offered.

       Petitioner argued that Kopera’s false testimony about his academic credentials

rendered his remaining testimony unreliable. Moreover, “without the contested ballistics

results and perjured testimony” from Kopera, there is a “substantial or significant

possibility that the result may have been different.” The State opposed the petition but

                                            10
conceded that Kopera had lied about his credentials. The State argued, among other things,

that the claim was waived because a competent defense attorney would have discovered

Kopera’s falsehoods in time to file a motion for new trial and, even so, there was “no

significant possibility that the outcome of the proceedings in McGhie’s case would have

been different had counsel discovered the falsification of credentials by Mr. Kopera.”

       The Honorable Robert Greenberg (“the hearing judge”) presided over the hearing

on the petition and denied it in a written opinion and order. The hearing judge rejected the

State’s assertion that Petitioner had waived his claim. The judge explained that Kopera’s

false testimony could not have been discovered by defense counsel’s exercise of due

diligence:

       There is no evidence that was presented to this court to demonstrate that
       Kopera was exaggerating his qualifications prior to Petitioner’s trial in 1994.
       Apparently, no red flags had been raised from Kopera’s testimony in other
       cases that would require a competent defense attorney to question Kopera’s
       pedigree, collegiate record, or the like.
              . . . To hold defense counsel to the requirement of a background check
       of an expert who had testified in scores of cases is unrealistic. Indeed, the
       State – which should bear some responsibility for its own expert’s mendacity
       – was likewise in the dark about the situation. Why should a greater burden
       devolve upon the defense?

Turning to whether Petitioner had proved his entitlement to a new trial based on the newly

discovered evidence, the hearing judge noted the absence of a provision in § 8-301 or case

law explaining the analysis a court should employ when considering the impact of such

evidence. The hearing judge pondered whether a court should “simply excise the false

testimony and then, based on the remaining evidence, determine whether the result would

have been different” or “consider whether the result would have been different if it was


                                             11
revealed during the trial that Kopera’s educational qualifications were exaggerated.”

       The hearing judge concluded that the first of the two standards—excision of the

false testimony—is the correct standard and, applying that standard, determined that there

was no possibility that the verdict would have been different without Kopera’s testimony

about his education.4 The hearing judge concluded that the “jury would not have been

influenced in any way – much less substantially or significantly – by the lack of testimony

concerning Kopera’s college education.”          The judge further reasoned that Kopera’s

testimony, to which the State during closing argument relied “only in passing” and the

defense counsel not at all, “while helpful to the State, was not central to the case.”

       The hearing judge also considered Petitioner’s claim under the alternative

analysis—had the jury known of Kopera’s perjured testimony—and concluded that the

verdict would not have been affected even under that alternative because “[t]here was

ample testimony directly implicating Petitioner in the murder, aside from ballistics

evidence.” The hearing judge highlighted the testimony of Borrero, Hood, Roseman, and



4
  The hearing judge derived that analysis from Kulbicki v. State, 207 Md. App. 412, 447
(2012), rev’d on other grounds, 440 Md. 33 (2014), rev’d, 136 S. Ct. 2, aff’d, 445 Md. 451
(2015). Kulbicki was a postconviction case in which Kulbicki had argued, among other
claims, that Kopera’s false testimony about his credentials at Kulbicki’s trial violated his
due process entitlement to a fair trial. 207 Md. App. at 443. The Court of Special Appeals
agreed with and affirmed the postconviction judge’s decision to excise only the false
testimony. The court also agreed with the judge’s ultimate ruling that “there simply is no
likelihood that the jury’s determination would have been influenced by the fact that Mr.
Kopera did not have the academic credentials he claimed” because “the record reflected
that ballistics is a field for which no college degree is offered, and the expertise for the field
is usually based on experience, which Kopera had in copious amounts.” Id. at 447. This
aspect of the Court of Special Appeals’s opinion in Kulbicki was not the subject of the
subsequent opinions of this Court or the United States Supreme Court.
                                               12
Rogers. The judge noted, in that analysis, that Petitioner testified in his defense but never

refuted Rogers’s testimony, thereby leaving her testimony about his incriminating

statements “uncontradicted.”

       The Court of Special Appeals affirmed, for all the same reasons, the hearing judge’s

denial of Petitioner’s petition for writ of actual innocence. McGhie, 224 Md. App. at 288.

   We granted Petitioner’s petition for writ of certiorari to answer two questions, which

we have reworded:

   1. When ruling on a petition for writ of actual innocence, how should a circuit
      court apply newly discovered evidence that an expert witness lied about his
      academic credentials to determine if that evidence creates a substantial or
      significant possibility that the result may have been different?

   2. Did the hearing judge err or abuse his discretion in denying Petitioner’s
      petition for writ of actual innocence?

                                             II.

       The two questions before us, reduced to their essence, ask if the hearing judge

committed legal error or abused his discretion in deciding that Petitioner was not entitled

to relief under § 8-301. To answer both questions we look first to the language of § 8-301,

in particular, subsections (a) and (g):

       (a) A person charged by indictment or criminal information with a crime
       triable in circuit court and convicted of that crime may, at any time, file a
       petition for writ of actual innocence in the circuit court for the county in
       which the conviction was imposed if the person claims that there is newly
       discovered evidence that:
               (1) creates a substantial or significant possibility that the result may
               have been different, as that standard has been judicially determined;
               and
               (2) could not have been discovered in time to move for a new trial



                                             13
                under Maryland Rule 4-331.[5]
                ...
         (g) A petitioner in a proceeding under this section has the burden of proof.

See also Md. Rule 4-332.6

5
    Rule 4-331 provides in relevant part:
         (a) Within ten days of verdict. On motion of the defendant filed within ten
         days after a verdict, the court, in the interest of justice, may order a new trial.
         ...
         (c) Newly discovered evidence. The court may grant a new trial or other
         appropriate relief on the ground of newly discovered evidence which could
         not have been discovered by due diligence in time to move for a new trial
         pursuant to section (a) of this Rule:
                (1) on motion filed within one year after the later of (A) the date the
                court imposed sentence or (B) the date the court received a mandate
                issued by the final appellate court to consider a direct appeal from the
                judgment or a belated appeal permitted as post conviction relief[.]
6
  We promulgated Maryland Rule 4-332 to elaborate on the procedures for filing a petition
for writ of actual innocence. Subsection (d)(9) provides, among other pleading
requirements, “that the conviction sought to be vacated is based on an offense that the
petitioner did not commit[.]” At oral argument before this Court, counsel for both parties
were questioned about whether the petition failed to comply with Rule 4-332(d)(9) because
the petition does not contain an express averment “that the conviction sought to be vacated
is based on an offense that the petitioner did not commit.”
       We recognized in State v. Hunt, 443 Md. 238, 255-56 (2015), that the petition of
one of the two petitioners in that case, Hardy, did not comply with some of the technical
requirements of Rule 4-332(d). Nevertheless, we concluded that Hardy’s petition satisfied
the pleading requirements, id. at 264, because the circuit court had not dismissed his
petition for failing to comply substantially with the pleading requirements, id. at 255-56.
We pointed out that Rule 4-332(i)(1) provides a “relief valve” from dismissal of the
petition, in which dismissal is not required if it is determined that the petition substantially
complies with the requirements of subsection (d). Id.
       Rule 4-332(i)(1) provides that,
[u]pon consideration of the petition and the State’s response, the court may (A) dismiss the
petition if it finds as a matter of law that the petition fails to comply substantially with the
requirements of section (d) of this Rule or otherwise fails to assert grounds on which relief
may be granted or (B) grant leave to amend the petition to correct the deficiency[.]
       The record makes plain that Petitioner had testified at trial to his actual innocence
of the charged crimes. The State has not moved to dismiss the petition for lack of an
averment of innocence and, in response to this Court’s questions at oral argument, had no
quarrel with the adequacy of the petition. Moreover, the hearing judge evidently did not
                                                 14
       We bear in mind that “‘decisions on the merits of requests for new trials based on

newly discovered evidence, whether filed pursuant to Rule 4-331 or [§ 8-301], are

committed to the hearing court’s sound discretion.’” State v. Hunt, 443 Md. 238, 257

(2015) (quoting Douglas v. State, 423 Md. 156, 188 (2011)). We, however, do not leave

to the hearing judge’s discretion the resolution of purely legal questions. Id. at 247.

       Petitioner argues that the hearing judge erred or abused his discretion in ruling

ultimately that Petitioner had not carried his burden to establish his entitlement to relief of

a new trial on the ground that the newly discovered evidence of Kopera’s false testimony

about his academic credentials created a substantial or significant possibility that the result

may have been different. The State does not contest the hearing judge’s threshold

determination that the evidence of Kopera’s lies about his academic credentials was “newly

discovered.” The State, not surprisingly, further agrees with the hearing judge’s ultimate

determination that Petitioner did not prove his entitlement to the relief of a new trial on the

basis of Kopera’s false testimony about his academic qualifications. The parties do not

dispute that the substantial or significant possibility standard “falls between ‘probable,’

which is less demanding than ‘beyond a reasonable doubt,’ and ‘might’ which is less

stringent than probable.” Yorke v. State, 315 Md. 578, 588 (1989); see also Yonga v. State,

446 Md. 183, 210-11 (2016) (describing the Rule 4-331 standard as the “bedrock” and




recognize any problem in this regard and proceeded to conduct a hearing on the merits of
the petition. Under these circumstances, and detecting no jurisdictional concern with the
lack of an averment of innocence, we have no just reason to direct a dismissal of the
petition.
                                              15
“foundation” of § 8-301).

       Although the parties agree on the proper standard, they would have us employ

different analyses in its application. The State proposes that we adopt a novel approach to

determining whether a petitioner seeking relief under § 8-301 is entitled to a new trial based

on newly discovered evidence that a State’s expert witness testified falsely about his

credentials. The State urges adoption of a “prospective” analysis, under which the hearing

judge and any reviewing court hypothesize whether a new trial without the expert witness’s

perjured testimony would result in a verdict different from that reached at the actual trial.

The State argues that a retrospective approach—one that looks back to the petitioner’s trial

to determine the impact the new evidence would have had on the result—is illogical

because it assumes that the “prosecutor would knowingly present false testimony from its

experts.” Petitioner takes exception to the State’s proposal and argues that the plain

language of § 8-301(a)(1) requires a retrospective approach that considers the impact of

the newly discovered evidence at the trial that occurred.

       We agree with Petitioner. By its past tense choice of the text, the General Assembly

made plain that § 8-301(a)(1) requires courts to look back to the trial that occurred to

determine whether the newly discovered evidence “creates a substantial or significant

possibility that the result may have been different[.]” (Emphasis added). See also Hunt,
443 Md. at 264 (explaining that “the Circuit Court must determine whether the new

evidence regarding Kopera creates a substantial or significant possibility that the result of

their trials may have been different” (emphasis added)). In this case, the hearing judge

properly “looked back” to what occurred at Petitioner’s trial to decide whether he had

                                             16
proved his entitlement to relief.

       The parties’ disagreement does not end there, as each takes issue with the other’s

view of how to apply the “looking back” approach. The State asserts that when, as here,

the newly discovered evidence is that a State’s expert witness testified falsely at the trial,

the hearing judge need only excise the false testimony and then determine from the

remaining evidence whether there is a substantial or significant possibility that the result

at trial may have been different. Petitioner counters that the hearing judge must decide

whether, had the jurors been aware of the falsehood, there is a substantial or significant

possibility that the result of the trial may have been different.

       Again we agree with Petitioner. The appropriate analysis is not simply to excise the

falsehood, for such an approach, as applied to this case, ignores the “substantial or

significant possibility” that one or more of the jurors at Petitioner’s trial, had they known

of Kopera’s false testimony about his credentials, would have discredited his testimony in

its entirety.7 See State v. Plude, 750 N.W.2d 42, 56 (Wis. 2008) (concluding that where an

expert witness lied about his credentials, the reliability of the expert’s substantive

testimony may have been affected). We spoke of this possibility in Hunt, 443 Md. at 263-

64.

       In Hunt, we declared as “overly rigid” the distinction the Court of Special Appeals


7
  The State does not appear to contest the “materiality” of Kopera’s false testimony about
his academic credentials, and the hearing judge made no finding that Kopera’s false
testimony was immaterial. We therefore proceed to the ultimate question for decision:
whether the hearing judge erred or abused his discretion in ruling that Petitioner had not
proved his entitlement to a new trial.

                                              17
identified in Jackson v. State, 216 Md. App. 347, 367, cert. denied, 438 Md. 740 (2014),

between “impeaching” evidence, i.e., evidence that a witness lied about the merits of the

case, and so-called “merely impeaching” evidence, i.e., false testimony concerning the

witness’s credibility. 443 Md. at 263-64. Pertinent here, we observed in Hunt that, “[w]hen

an expert is called to testify, it is conceivable that, based on the cumulative body of

evidence presented at a given trial, falsity regarding the expert’s credibility and

qualifications might ‘create[] a substantial or significant possibility that the result may have

been different.’” Id. at 264 (alteration in original) (quoting § 8-301(a)(1)). We adopt here

the Hunt dicta and apply it to the case before us. If the jury is made aware that the expert

lied about his qualifications, the jury might also reasonably find that other aspects of the

expert’s testimony are not reliable.8

       The hearing judge correctly addressed the petition, albeit as an alternative, by

considering whether there was a substantial or significant possibility that, had the jury

known of Kopera’s lies about his academic credentials, the jury would have discounted his

testimony in its entirety. With that ballistics testimony out of the equation, the judge

considered the other evidence that was presented to the jury and concluded that he “cannot

find that the verdict would have been different”:

       There was ample testimony directly implicating Petitioner in the murder,
       aside from ballistics evidence. Vanessa Hood testified that Petitioner and his
       three co-conspirators came to her home the afternoon after the murder,
       leaving two handguns on her bed. Petitioner and another had visited earlier

8
  We do not agree with Petitioner that there is a substantial or significant possibility that, if
armed with the knowledge that one of the State’s witnesses, Kopera, lied, the jurors
reasonably would have distrusted the credibility of the other witnesses the State presented
to trial.
                                               18
       in the day to pick up one of the weapons.
                During this time, a news bulletin was broadcast on the television
       which described the murder. Ms. Hood’s son, Vandell Roseman, testified
       that Petitioner had him drive past the scene of the shootings that same
       afternoon, presumably to see what investigation was taking place, and
       perhaps to see what had become of the abandoned automobile that
       transported the conspirators to the murder scene. Roseman later disposed of
       the two guns, at his mother’s request. Petitioner told Roseman, after cruising
       by the murder scene, to “forget it and just go back home.”
                Edward Borrero, who shot the murder victim, testified to Petitioner’s
       presence during the planning stage of the crime and during the getaway. . . .
                Barbara Rogers heard Petitioner discussing the crime before its
       consummation, telling a confederate, “Let’s take the motherfucking joint.”
       He said he was going to get a nice car with his share of the money, thought
       to be $80,000.00, that would be the fruit of the intended robbery. After the
       crime, she heard him lament that a man was dead, and that Petitioner “didn't
       get a damn dime.” He also was apparently heartened by the fact that his
       fingerprints were nowhere to be found at the crime scene.
                Of special significance, Petitioner took the witness stand and testified
       at trial. While Ms. Rogers’ motives for testifying were vigorously challenged
       by the defense on cross-examination and in closing argument, never did
       Petitioner even attempt to rebut or refute Ms. Rogers’ testimony regarding
       his incriminating statements, and her testimony stands uncontradicted.

       It is important to note that the hearing judge made no mention of the three witnesses

who testified that Petitioner shot a gun in an unrelated incident on January 23, 1994. We

assume that the hearing judge understood that the testimony of those lay witnesses had to

be discounted, along with Kopera’s ballistics testimony, as the jury would not have heard

the testimony of the lay witnesses save for Kopera’s testimony linking that gun to the crime

at issue. The hearing judge correctly eliminated that lay witness testimony from his

analysis.

       We discern no legal error or abuse of discretion on the part of the hearing judge in

properly analyzing the petition by recognizing the reasonable possibility that the jury,

aware of Kopera’s lies about his academic credentials, would have discounted his

                                              19
testimony on the merits, as well as the lay witness testimony that followed from it. Neither

did the hearing judge abuse his discretion in ruling, in the end, that, given the weight of the

evidence presented against him at trial, Petitioner was unable to prove that Kopera’s lies

“create[d] a substantial or significant possibility that the result may have been different.”

We therefore affirm the judgment of the Court of Special Appeals.

                                                   JUDGMENT OF THE COURT OF
                                                   SPECIAL APPEALS AFFIRMED.
                                                   COSTS   TO  BE  PAID  BY
                                                   PETITIONER.




                                              20
Circuit Court for Montgomery County
Case No.: 71295-C
Argued: April 5, 2016

                                            IN THE COURT OF APPEALS OF
                                                    MARYLAND

                                                           No. 78

                                                   September Term, 2015


                                              ROBERT ANTHONY MCGHIE

                                                             v.

                                                 STATE OF MARYLAND


                                            Barbera, C.J.,
                                            *Battaglia
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Raker, Irma S.
                                               (Retired, specially assigned),

                                                             JJ.


                                           Concurring Opinion by McDonald, J.


                                                  Filed: August 24, 2016

                                      *Battaglia, J., now retired, participated in the
                                      hearing and conference of the case while an
                                      active member of this Court; after being recalled
                                      pursuant to the Constitution, Article IV, Section
                                      3A, she also participated in the decision and
                                      adoption of this opinion.
       I agree with the Majority opinion’s disposition of this particular case. But I also

agree with most of Judge Raker’s scholarly analysis of the statute that created the writ of

actual innocence – Maryland Code, Criminal Procedure Article (“CP”), §8-301– and the

rule that implements it – Maryland Rule 4-332.

       I agree with Judge Raker that CP §8-301was created to exonerate the truly

innocent, no matter how late that proof may become available, and not simply to override

the time limits of Rule 4-331.       For that reason, a petitioner’s assertion of actual

innocence, as required in Rule 4-332(d)(9), is a critical prerequisite.

       In this case, Mr. McGhie did not include the required allegation of actual

innocence in his petition. Indeed, the petition is bereft of any reference to Rule 4-332. In

most cases, in my view, that should result in dismissal of the petition. However, it is also

the case that (1) Mr. McGhie testified under oath at trial that he did not commit the

offense and (2) the State did not object to his failure to reiterate that assertion in his

petition for a writ of actual innocence. In those circumstances, in my view, it is not

inappropriate to reach the merits, as the Majority opinion does, on the theory of

substantial compliance. In the absence of either of those circumstances – i.e., had Mr.

McGhie not already asserted under oath that he is innocent of the offense or had the State

objected to his failure to make that averment in his petition – I would hold that a petition

that fails to comply with Rule 4-332(d)(9) should be dismissed.
Circuit Court for Montgomery County
Case No.: 71295-C
Argued: April 5, 2016


                                            IN THE COURT OF APPEALS OF
                                                    MARYLAND

                                                           No. 78

                                                   September Term, 2015


                                              ROBERT ANTHONY MCGHIE

                                                              v.

                                                 STATE OF MARYLAND


                                             Barbera, C.J.,
                                             *Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Raker, Irma S.
                                               (Retired, Specially Assigned),

                                                             JJ.


                                              Dissenting Opinion by Raker, J.


                                                   Filed: August 24, 2016

                                      *Battaglia, J., now retired, participated in the
                                      hearing and conference of the case while an
                                      active member of this Court; after being recalled
                                      pursuant to the Constitution, Article IV, Section
                                      3A, she also participated in the decision and
                                      adoption of this opinion.
       I respectfully dissent. The Court should dismiss the petition because petitioner did

not satisfy the requirements of Maryland Rule 4-332, Writ of Actual Innocence. The Rule

requires that the petition “shall state . . . (9) that the conviction sought to be vacated is based

on an offense that the petitioner did not commit.” See Maryland Rule 4-322 (d). Petitioner

did not include the required allegation in his petition, and his failure to allege actual

innocence should be fatal to his petition. The petition should be dismissed.

       If I were to reach the merits, I would agree with result the majority reaches. In my

view, however, the title, purpose, history, and position of § 8-301 of the Criminal Procedure

Article, Md. Code Ann. (2010, 2008 Repl. Vol., 2015 Supp.), within a broader statutory

scheme, demonstrates that a petitioner for a writ of actual innocence must plead actual

innocence in order to maintain an action under § 8-301, and this requirement, although set

out in the Rule and not the statute, may not be waived by a State’s Attorney or Attorney

General. See Md. Rule 4-332(d)(9) (requiring petition to state that the conviction is “based

on an offense that the petitioner did not commit”). Without this basic requirement, we would

read § 8-301 to abrogate Maryland Rule 4-331(c)—and in the process unseal Pandora’s box,

releasing a litany of claims not premised on actual innocence. I do not believe that this was

the Legislature’s intent when it enacted § 8-301. Because the petitioner in this case failed

to plead that he did not commit the crimes upon which he was convicted,1 and for the reasons


       1
         The Court justifies reaching the merits on two grounds: (1) that the State did not
move to dismiss the petition for lack of averment of actual innocence, and the hearing judge
did not recognize any problem in the pleading, and (2) presumably the petition “substantially
complie[d] with the requirements of subsection (d).” I do not believe that either basis
                                                                                (continued...)
that follow, I would vacate the judgment of the Court of Special Appeals and remand the

case to the Circuit Court for Montgomery County with instructions to dismiss the petition.

       The cardinal rule of statutory construction is that courts must (1) consider the object

or purpose to be attained by the statute and the “evils or mischief” sought to be remedied, and

(2) construe the statute in a manner that effectuates the purpose, suppresses the mischief, and

aids in the remedy. Johnson v. State, 75 Md. App. 621, 542 A.2d 429 (1988); see also Mayor

& Council of Rockville v. Rylyns Enters., Inc., 372 Md. 514, 814 A.2d 469 (2002) (explaining

that statutes must be construed “as a whole, and as part of the larger statutory scheme”). It

is axiomatic that our construction of a statute should not “defeat or frustrate the legislative

intention.” Criminal Injuries Comp. Bd. v. Gould, 273 Md. 486, 494, 331 A.2d 55, 61

(1975). Naturally, when divining legislative intent, we start with the very words of the

statute under consideration—but that is not always where the analysis ends. When the words

of the statute do not adequately supply the legislative intent, “we look to other indicia of that

intent, including the title to the bill, the structure of the statute, the inter-relationship of its

various provisions, its legislative history, its general purpose, and the relative rationality and

legal effect of various competing constructions.” Baltimore Cty. v. RTKL Associates Inc.,

380 Md. 670, 678, 846 A.2d 433, 437-38 (2004) (citations omitted).


       1
         (...continued)
justifies reaching the merits. First, in inverse order, the petition in no way substantially
complies with the requirements of Rule 4-332. The core of the Rule is that petitioner did not
commit the offense. Second, in my view, as addressed above, neither the State, the Attorney
General nor the trial judge can waive that requirement.


                                                -2-
       The text of § 8-301 does little to illuminate the legislative intent behind its enactment.

The statute provides, in relevant part:

              “(a) A person charged by indictment or criminal information
              with a crime triable in circuit court and convicted of that crime
              may, at any time, file a petition for writ of actual innocence in
              the circuit court for the county in which the conviction was
              imposed if the person claims that there is newly discovered
              evidence that:

                      (1) creates a substantial or significant possibility that the
                      result may have been different, as that standard has been
                      judicially determined; and

                      (2) could not have been discovered in time to move for
                      a new trial under Maryland Rule 4-331.”

It is clear that § 8-301 (1) provides an avenue of judicial review for convicted persons who

have newly discovered evidence that meets the conditions of § 8-301(a), and (2) gives the

circuit courts power to provide various forms of relief. See Crim. Proc. § 8-301(f)(1)

(permitting a circuit court to “set aside the verdict, resentence, grant a new trial, or correct

the sentence, as the court considers appropriate”). Although the text of the statute refers to

“actual innocence,” the legislative intent behind its enactment, from the words of the statute

alone, is less clear. At oral argument, the State—while acknowledging its ignorance of the

provision’s legislative history—contended that § 8-301 was meant to eliminate the time bar

set out in Rule 4-331 and that failure to plead actual innocence is not “fatal” to the cause of

action. Rule 4-331, Motions for new trial; revisory power, provides, in pertinent part, as

follows:



                                               -3-
“(a) Within Ten Days of Verdict. On motion of the defendant
filed within ten days after a verdict, the court, in the interest of
justice, may order a new trial.

(b) Revisory Power.
       (1) Generally. The court has revisory power and control
       over the judgment to set aside an unjust or improper
       verdict and grant a new trial:
              (A) in the District Court, on motion filed within
              90 days after its imposition of sentence if an
              appeal has not been perfected;
              (B) in the circuit courts, on motion filed within 90
              days after its imposition of sentence. Thereafter,
              the court has revisory power and control over the
              judgment in case of fraud, mistake, or irregularity.
       (2) Act of Prostitution While Under Duress. On motion
       filed pursuant to Code, Criminal Procedure Article, §
       8-302, the court has revisory power and control over a
       judgment of conviction of prostitution to vacate the
       judgment, modify the sentence, or grant a new trial.

(c) Newly Discovered Evidence. The court may grant a new trial
or other appropriate relief on the ground of newly discovered
evidence which could not have been discovered by due diligence
in time to move for a new trial pursuant to section (a) of this
Rule:
       (1) on motion filed within one year after the later of (A)
       the date the court imposed sentence or (B) the date the
       court received a mandate issued by the final appellate
       court to consider a direct appeal from the judgment or a
       belated appeal permitted as post conviction relief; and
       (2) on motion filed at any time if the motion is based on
       DNA identification testing not subject to the procedures
       of Code, Criminal Procedure Article, § 8-201 or other
       generally accepted scientific techniques the results of
       which, if proved, would show that the defendant is
       innocent of the crime of which the defendant was
       convicted.”




                                -4-
Beyond the one year limitation, the court has no subject matter jurisdiction to entertain a

motion for new trial.

       The State’s construction of § 8-301 is simply untenable. To follow this argument to

its logical conclusion, we would have to construe § 8-301 as gutting completely the time

limits imposed wisely by Rule 4-331 for motions for new trial. The Court’s expansive

reading of Rule 4-332 writ of actual innocence makes Rule 4-331 superfluous. I do not think

that the Legislature enacted § 8-301 to abrogate the limitation period of Rule 4-331 for all

motions for new trial premised on newly discovered evidence, but rather to provide a narrow

sliver of daylight only for motions premised on newly discovered (non-DNA) evidence that

supports a claim of factual innocence.

       A contrary reading of the statute would eviscerate the policies of judicial efficiency

and finality of judgments in at least two ways. First, “broadening . . . the scope of the writ

create[s] the risk that repetitious filings by individual petitioners might adversely affect the

administration of justice” in the courts. Schlup v. Delo, 513 U.S. 298, 318 (1995); see also

Paul M. Bator, Finality in Criminal Law and Federal Habeas Corpus for State Prisoners,

76 Harv. L. Rev. 441, 451 (1963). Second, opening the door to all motions for new trial

premised on newly discovered evidence is not desirable because of the possibility of stale,

missing, or degraded evidence, which would impair the State’s ability to conduct a new trial.

See Meghan J. Ryan, Finality and Rehabilitation, 4 Wake Forest J.L. & Pol’y 121, 123-25




                                              -5-
(2014). There simply is no proof that the Legislature intended such drastic effects when it

passed § 8-301.2

       I read Rule 4-332 as implementing the legislative intent of § 8-301. The Rule adds

some gloss to the statute by imposing a non-waivable pleading requirement akin to a

condition precedent. Where the maintenance of a cause of action depends upon the

performance of a condition precedent, the plaintiff “must allege performance of such

condition or show legal justification for nonperformance,” Cannon v. McKen, 296 Md. 27,

38, 459 A.2d 196, 202 (1983), because “the action is fatally flawed if the condition is not

satisfied.” Rios v. Montgomery Cty., 386 Md. 104, 127, 872 A.2d 1, 14 (2005); see also

Hansen v. City of Laurel, 420 Md. 670, 678, n.5, 25 A.3d 122, 127, n.5 (2011) (recognizing

that failure to satisfy a jurisdictional condition precedent compels dismissal of the appeal);

State v. Parks, 148 Md. 477, 129 A. 793 (1925) (upholding demurrer to complaint based on

failure to plead satisfaction of condition precedent).

       We have defined a condition precedent as a “condition attached to the right to sue at

all,” Waddell v. Kirkpatrick, 331 Md. 52, 59, 626 A.2d 353, 356 (1993) (quoting The

Harrisburg, 119 U.S. 199, 214 (1886)), and have read conditions precedent into statutes

where the statute “create[s] a new legal liability” that is intertwined with a limitations period.


       2
         For example, the Fiscal and Policy Note for Senate Bill 486 notes that, both state-
wide and locally, the fiscal effects “can be handled with existing budgeted resources.” The
Legislature would have had to expect greater fiscal effects (e.g., increased repetitious filings)
if it intended to open the courthouse door to anyone who successfully foraged for new
evidence—potentially years after a trial—even if merely impeaching evidence.


                                               -6-
Hansen, 420 Md. at 687, 25 A.3d at 133 (quoting The Harrisburg, 119 U.S. at 214). We

have also held that government officers may not waive conditions precedent in sovereign

immunity cases. See State v. Sharafeldin, 382 Md. 129, 141, 854 A.2d 1208, 1214 (2004);

see also Rios, 386 Md. at 127, 872 A.2d at 14. Section 8-301 is not just a procedural statute;

it is remedial as well. See State v. Matthews, 415 Md. 286, 297, 999 A.2d 1050, 1057 (2010).

It creates a new legal right that heretofore did not exist—i.e. the right to move for a new trial

after the one year time-bar in Rule 4-331(c) where the motion is premised on newly

discovered, non-DNA evidence. I therefore read the Rule 4-332(d) requirement to plead

actual innocence as a “hard” prerequisite—the imposition of which is necessary to a faithful

application of § 8-301.

       The legislative history indicates that the General Assembly enacted § 8-301 to provide

a mechanism for relief to one very specific class of people—individuals who are factually

innocent and who have been wrongfully convicted—and to circumscribe relief to that class

of people. Section 8-301 recognizes that because “the development of new evidence

sometimes takes more than a decade to materialize, when such evidence does become

available in a case of a wrongfully convicted defendant, there should be an available

mechanism for seeking judicial review, with the defense bearing the burden of proof.”

Regarding Senate Bill 486 – Petition for Writ of Actual Evidence – Newly Discovered

Evidence Before the S. Committee on Judicial Proceedings (2009) (statement of Sen. Kelley)

(emphasis added) (hereinafter “Judicial Proceedings Committee Hearing”). The codified



                                               -7-
statute’s title—“Petitions for writ of actual innocence”—is particularly notable, for we have

long recognized that “[t]he title of an act is relevant to the ascertainment of its intent and

purpose.” Mass Transit Admin. v. Baltimore Cty. Revenue Auth., 267 Md. 687, 695-96, 298
A.2d 413, 418 (1973); see also Yonga v. State, 221 Md. App. 45, 63, 108 A.3d 448, 459

(2015), aff’d, 446 Md. 183, 130 A.3d 486 (2016) (“The very title of § 8-301 as a ‘Petition

for writ of actual innocence’ prominently proclaims its purpose.”).

       Before enactment of § 8-301, a trial court could order a new trial only in the following

four situations: (1) where the motion for new trial was made within ten days after the verdict

and the court found it was in the interests of justice to grant the motion; (2) where the motion

for new trial, premised on newly discovered evidence, was made within one year of either

sentencing or a mandate issued by the final appellate court to consider the case on direct

review, and the evidence could not have been discovered by due diligence; (3) at any time

where the motion for new trial was based on DNA evidence; or (4) in the case of a death

sentence, at any time, where the motion for new trial was based on newly discovered

evidence that showed the defendant was innocent of the capital crime or other condition of

death penalty eligibility. See Floor Report for Senate Bill 486 (2009) (hereinafter “Floor

Report”); Md. Rule 4-331(a)-(d). Section 8-301 thus sought to “provide recourse for a

wrongfully convicted defendant in certain cases where none of” the situations described by

Rule 4-331 were in play. Judicial Proceedings Committee Hearing (statement of Sen.

Kelley). In Douglas v. State, 423 Md. 156, 176, 31 A.3d 250, 262 (2011), the Court



                                              -8-
recognized that § 8-301 “reflects a legislative purpose that the statute extend the right to seek

a new trial on the basis of newly discovered evidence beyond that afforded a convicted

defendant under Maryland Rule 4-331(c).” The right that § 8-301 extends is the defendant’s

opportunity to “seek a new trial based on newly discovered evidence that speaks to his or her

actual innocence . . . .” Id. (emphasis added). Therefore, the distinction between a motion

for new trial under Rule 4-331(c)(1) and a petition for writ of actual innocence under § 8-301

“is in the substantive nature of the thing that the newly discovered evidence must show,”

Yonga, 221 Md. App. at 57, 108 A.3d at 455, i.e. “factual innocence, not mere legal

insufficiency.” Id. (quoting Bousley v. United States, 523 U.S. 614, 623 (1998)).3




3
 One could argue that “actual innocence,” as codified in § 8-301, refers to the Supreme
Court’s habeas corpus jurisprudence in death penalty cases. Under Bousley v. United States,
523 U.S. 614, 623 (1998), to show actual innocence, “the petitioner must show that it is more
likely than not that no reasonable juror would have convicted him in the light of the new
evidence.” Schlup v. Delo, 513 U.S. 298, 327 (1995). When Governor Martin O’Malley
signed § 8-301 into law in 2010, Maryland still had the death penalty on the books.
Governor O’Malley signed a bill repealing the death penalty in 2013. Thus, it might be
tempting to read the Supreme Court’s “actual innocence” jurisprudence into § 8-301—and
thereby reason that a petition for writ of actual innocence supported by newly discovered
evidence must only tend to show a retrospective impact on the jury’s verdict—not that the
defendant did not commit the crime. That temptation should be avoided. As the Court
alluded to in Sawyer v. Whitley, 505 U.S. 333 (1992), innocence in a capital case is different
than innocence in a noncapital case. In a capital case, the prosecution has to prove, beyond
a reasonable doubt, all of the elements that constitute the capital offense, and typically, for
example, the existence of certain aggravating factors. A defendant could thus be guilty of
a capital offense yet ‘innocent of the death penalty’ if the prosecution fails to prove
aggravating circumstances. Sawyer, 505 U.S. at 340-43. By contrast, a noncapital defendant
is actually innocent of his or her crime “where the State has convicted the wrong person of
the crime.” Id. at 340.


                                               -9-
       Section 8-301 did not evolve within a vacuum, and its enactment is part of a broader

scheme of removing time bars for claims of actual innocence. The genesis occurred in the

1980s, when the use of DNA evidence in forensic investigations became technologically

possible. Yonga, 221 Md. App. at 58, 108 A.3d at 456. Judge Charles E. Moylan Jr.,

explained the importance of the growing use of DNA evidence as follows:

              “The growing recognition of its sure-fire identification potential,
              in cold cases long after the fact, hit a sensitive national nerve,
              especially with respect to death penalty cases.

                                            ***

              The sensitive social problem was that the imposition of capital
              punishment was irrevocable. It posed for many in the wide-
              ranging national debate the anguished question, ‘How can we be
              sure we have not executed an innocent person?’ The concern
              was not with executing someone who might have been
              procedurally not guilty. Fifty years of the Warren Court
              Revolution provided all the reassurance we needed on that
              score. The concern was with actual, factual innocence.”

Id. (emphasis added).

      In 2001, the General Assembly passed what is now Criminal Procedure Article § 8-

201, providing for a defendant’s right to seek DNA testing in certain circumstances.

“Section 8-201 was enacted . . . in line with a nationwide trend to adopt postconviction DNA

testing statutes designed to provide an avenue for the exoneration of the actually innocent.”

Blake v. State, 395 Md. 212-13, 219, 909 A.2d 1020, 1023 (2006). The Standing Committee

on Rules of Practice and Procedure responded, in part, by proposing an amendment to Rule




                                             -10-
4-331 permitting a “motion [to] be filed at any time if the evidence of a scientific process

would show that the defendant is innocent of the crime.” Matthews, 415 Md. at 310, 999

A.2d at 1064 (quoting the statement of the Committee Chairman, Judge Joseph F. Murphy,

Jr.); see also Standing Committee on Rules of Practice and Procedure Minutes at 70 (Feb.

9, 2001) (proposed amendment to Rule 4-331 was an “exception” to the rule that a court may

not order a new trial after the one-year deadline passed); Yonga, 221 Md. App. at 60, 108

A.3d at 457 (“Actual innocence was the sine qua non for the removal of the filing

deadline.”).

      Section 8-301 is just another step forward in the direction of providing an avenue to

exoneration. State v. Seward, 220 Md. App. 1, 15, 102 A.3d 798, 806 (2014) rev’d on other

grounds, 446 Md. 171, 130 A.3d 478 (2016) (“[T]he legislative materials suggest that the

actual innocence statute was conceived, by its proponents, as a means to extend the relief

afforded under the DNA postconviction statute to those for whom DNA evidence was

unavailable.”). It therefore makes little sense to permit a petition that does not, as a threshold

matter, allege that proffered newly discovered evidence proves actual innocence, to proceed,

because § 8-301 is part of a larger scheme of removing time bars only for the wrongfully

convicted. Simply because the Court is anxious to reach the merits of petitioner’s claim is

not a valid reason to ignore the pleading requirement of the Rule. Moreover, such an ad hoc

approach to the Rule, requirement and purpose in enforcing the statute will lead to uneven

and unfair application of the statute.



                                              -11-
       A different reading of the statute would put us in unexplored territory. Two of our

neighbors with similar statutes—the District of Columbia and the Commonwealth of

Virginia—both require petitioners for writs of actual innocence to plead their actual

innocence as a statutory matter.4     The Supreme Court of Virginia has recognized the

centrality of actual innocence in obtaining relief under its writ of actual innocence statute.

In Carpitcher v. Commonwealth, 641 S.E.2d 486, 492 (Va. 2007), the Court addressed

whether the alleged recantation of a sexual abuse victim’s testimony was material. The Court

explained, after examining the text of the statute and relevant legislative history, that:

              “[b]y enacting these provisions, the General Assembly intended
              to provide relief only to those individuals who can establish that
              they did not, as a matter of fact, commit the crimes for which
              they were convicted. The statutes governing writs of actual
              innocence based on non-biological evidence considered as a
              whole, and Code § 19.2-327.11 in particular, were not intended
              to provide relief to individuals who merely produce evidence
              contrary to the evidence presented at their criminal trial.”

Carpitcher, 641 S.E.2d at 492. The Court then held that recantation evidence is not material

unless it is true, because a different “construction of the statute would defeat the legislative


       4
         Virginia was among the first state legislatures to enact writ of actual innocence
provisions. In 2001, the Legislature enacted a writ of actual innocence provision for newly
discovered biological evidence; in 2004, it enacted a provision for newly discovered non-
biological evidence. See 2001 Va. Acts Ch. 873 (codified at Va. Code Ann. §§ 19.2-327.2-
6); 2004 Va. Acts Ch. 1024 (codified at Va. Code Ann. §§ 19.2-327.10-14). The District of
Columbia’s writ of actual innocence statute—the Innocence Protection Act (IPA)—requires
a petitioner to establish how newly discovered evidence “demonstrates that the movant is
actually innocent despite having been convicted at trial or having pled guilty.” Under the
IPA, actual innocence “means that the person did not commit the crime of which he or she
was convicted.” D.C. Code §§ 22-4131, 4135.


                                             -12-
intent of restricting relief only to those individuals who can establish that they did not

commit the crime for which they have been convicted.” Id. The Court’s holding in

Carpitcher is persuasive because Maryland’s writ of actual innocence statute was apparently

modeled after Virginia’s statute, although § 8-301 contains some minor textual differences.

See Floor Report (highlighting Virginia’s “similar legislation”).5 Moreover, I agree with the

Supreme Court of Virginia that the purpose of the writ of actual innocence legislation is to

restrict relief to those who can establish their factual innocence.

       Perjury is an affront to justice in whatever form it takes. Nonetheless, in my view, the

Legislature enacted § 8-301 to provide a means of exoneration in a narrow class of cases

only. After examining § 8-301's purpose, history, and position within the broader statutory

scheme, I conclude that, for relief, pleading actual innocence is a non-waivable requirement.

The petitioner never made this threshold assertion; therefore, his petition should be

dismissed.




       5
        For example, a petitioner for a writ of actual innocence must allege “that the
petitioner is actually innocent of the crime for which he was convicted” under the Virginia
writ of actual innocence statute. Va. Code Ann. §§ 19.2-327.11. In Maryland, a similar
requirement is prescribed instead by Rule 4-332.


                                             -13-